ON PETITION FOR WRIT OF CERTIORARI
DAUKSCH, Judge.
The state seeks our review, by certiorari, of an order in a first degree murder case. The order disqualifies the entire fifth circuit state attorney’s office from prosecuting respondent Croft because one of its assistant state attorneys had at one time assisted in the defense of Croft, before the assistant state attorney took office as such.
While this court is of the opinion that State v. Fitzpatrick, 464 So.2d 1185 (Fla.1985) may be controlling authority for the merits of this case and that a response from respondent would be well advised, we are also of the opinion that McIntosh v. State, 496 So.2d 120 (Fla.1986) is controlling. McIntosh held that unless the state has a right to directly appeal the pretrial order then it has no right to certiorari review. See also Jones v. State, 477 So.2d 566 (Fla.1985); State v. G.P., 476 So.2d 1272 (Fla.1985); State v. C.C., 476 So.2d 144 (Fla.1985).
*850The petition is denied because no right of appeal exists to review the order of disqualification.
WRIT DENIED.
UPCHURCH, C.J., and ORFINGER, J., concur.